I dissent. It is my view that under our statutes participants in the Bank Night scheme in Great Falls do pay a valuable consideration. The inference that must be drawn from the view expressed in the above opinion is that in order for a consideration to be valuable, under the lottery statute, it must be in money or its equivalent. The opinion restricts the meaning of the words "valuable consideration" beyond anything that the legislature contemplated. Had the legislature intended that a scheme such as this could not be a lottery, unless money or its equivalent was paid in consideration, it certainly would not have used the broad and all inclusive word "any" in describing the consideration. The meaning of this language is that if a participant furnishes anything of value to the operator of the scheme, as the price for the right to participate in the drawing, *Page 84 
then the scheme is a lottery. Many courts have considered this general question. Our own court in the recent case of State exrel. Dussault v. Fox Missoula Theatres Corp., 110 Mont. 441,101 P.2d 1065, found no difficulty in finding consideration. That decision is of course expressly overruled by the majority in the present case.
In my view, we need look no further for consideration than the requirement on the part of the operator that every participant be present at the theatre, either inside as a paid guest or outside in the lobby, one minute after the winning number is announced to claim his award. The majority places too much emphasis on the fact that tickets are distributed to participants without cost. The tickets are merely a means of identification, and they are so designated. Mere ownership of a ticket gives the individual no right in the drawing. The thing that gives the participant the right in the drawing is his possession of the ticket plus his presence at the theatre. Without the latter feature, no one may participate or have any right to participate in the drawing itself. The thing that the theatre bargains for is the presence of the individual at the theatre at the appointed time. This is of course of value to the theatre in that the individual, in all probability, will purchase a ticket to attend the show on the particular night in question. And if not that, that he will be present in the lobby or near it so that he may see the advertising, etc. At any rate, the theatre feels that his presence, either in the lobby or within the theatre itself, is of sufficient value so that it bargains for it. Presence at the theatre of itself, under the circumstances here appearing, is without question consideration sufficient to support the contract. (See 1 Williston on Contracts, sec. 112, p. 232;Maughs v. Porter, 157 Va. 415, 161 S.E. 242.)
The New York courts have held that presence at the theatre is not sufficient consideration for an indictment for operating a lottery. However, in the recent case of Simmons v. RandforceAmusement Corp., 162 Misc. 491, 293 N.Y. Supp. 745, a judgment was affirmed allowing recovery under the contract to a *Page 85 
participant who was present with the winning number after the theatre refused to pay him the amount advertised.
But the majority implies that by the use of the word "valuable" before the word "consideration," the legislature expressed the intention that the ordinary contract rules as to consideration should not apply in determining whether or not a scheme is a lottery. With this view I do not agree. How shall we measure consideration in a particular case to determine whether or not it is valuable? The only method that has ever been suggested is that applied in the law of contracts. First, under section 11149, Revised Codes, we must determine the question of the existence of detriment on the part of the participant. There can be no question here but that presence at the theatre at the appointed time is a detriment to the participant. The second test concerns whether or not the consideration is of value to the operator of the scheme. The universal rule is that a consideration is a valuable one if it is the thing for which the promisor bargains. The only inquiry the courts will make is: Does the promisor get the thing which he asks for as a condition upon which his promise shall become operative? If so, then the consideration is valuable. (1 Williston on Contracts, sec. 112, p. 232.) That rule is applied to lotteries in AffiliatedEnterprises v. Waller, 1939, 1 Terry 28, 40 Del. 28,5 A.2d 257.
Nor does the use of the word "paid" indicate an intention on the part of the legislature to define "consideration" differently in the lottery statutes from the ordinary definition to be found in the law of contracts. The use of the word "paid" does not indicate that in paying, cash or its equivalent must be used. To pay merely means to discharge an obligation, and an obligation may be discharged in any manner to which the parties agree. The obligation of the participant here, according to the terms of the agreement, is to appear at the theatre at the appointed time. When he does this, he has discharged his obligation to the operator and is entitled to participate in the drawing.
The opinion follows the minority view as to Bank Night. *Page 86 
The English courts and the federal courts hold without exception that Bank Night and similar schemes are lotteries, and that participants pay a valuable consideration for the right to participate. (Willis v. Young, 1 K.B. 448; Central StatesTheatre Corp. v. Patz, D.C., 11 F. Supp. 566; AffiliatedEnterprises, Inc., v. Gantz, 10 Cir., 86 F.2d 597.
In discussing the decisions of the various states holding Bank Night to be a lottery scheme, the opinion suggests that the statutes either are silent on the matter of consideration or that their wording is different from ours. While some courts have held, in holding Bank Night to be a lottery, that benefit to the operator is of sufficient consideration to support a lottery, ordinarily either by statute or by rule of court, the common law definition of a lottery, which is the same as our statutory definition, that is, that a valuable consideration must be paid for the right to participate, is adopted as the guide. There are so many cases holding Bank Night to be a lottery that it is impossible and impractical to list them all here. But see Stateex rel. Beck v. Fox Kansas Theatre Co. 144 Kan. 687,  62 P.2d 929, 109 A.L.R. 698; City of Wink v. Griffith AmusementCo., 129 Tex. 40, 100 S.W.2d 695, and Affiliated Enterprise
v. Waller, supra; State ex rel. Dussault v. Fox MissoulaTheatres Corp. supra.
Bank Night has been held under varying statutes to be a lottery by these states, among others: Alabama, Delaware, New Mexico, Vermont, Georgia, Pennsylvania, Texas, Nebraska, Ohio, Connecticut, Florida, Illinois, Louisiana, Massachusetts, Michigan, Montana, Oregon, Wisconsin and Washington.
The opinion emphasizes that since participation may be had by everyone without paying the price of admission, it cannot be a lottery and it is immaterial that a greater number of participants do buy tickets. That suggests the inquiry which practical men must make: If no one bought tickets to the theatre on Bank Night, or if patronage at the theatre were not substantially increased, how long would this scheme last? Viewed in the most charitable light, this thing cannot be classed as an *Page 87 
innocent advertising scheme merely because some participants do not pay the price of admission, but instead, viewed as a whole, this scheme, as most courts hold, is a clumsy attempt to evade the lottery statutes by the poorest kind of camouflage, and the great majority of courts have no difficulty in recognizing its true character.
In none of the states holding that Bank Night is a lottery is there found a statutory provision such as our section 11151, Revised Codes: "Every person who sells, gives, or in any manner whatever furnishes or transfers to or for any other person, any ticket, chance, share or interest or any paper, certificate or instrument purporting or understood to be or to represent any ticket, chance, share or interest in, or depending upon the event of any lottery is guilty of a misdemeanor." If we grant, for the purpose of argument, that only those who have paid an admission to the theatre on Bank Night have paid a valuable consideration under section 11149, Revised Codes, then in so far as those participants are concerned who have not actually paid the price of admission, section 11151 applies. The operator has violated this section by giving to those participants, under the majority theory, a ticket which entitles them to share in the lottery drawing. In other words, the lottery is established by the fact that those within the theatre have paid a consideration for their right to participate in the disposal of the property, and this being so, section 11151 makes it equally unlawful to give, without consideration, tickets to those on the outside.
The legislature apparently anticipated schemes like this where it is argued that technically the plan is not a lottery, as all need not pay money to participate and, in an attempt to forestall such an argument, put in this section. The broad language of this section and of sections 11152 and 11156 show a legislative intent that the scheme should be looked at realistically and as a whole, and if in actual operation it was a lottery it should be outlawed no matter what legal and technical subterfuges are used to conceal its true nature.
In view of the fact that the majority has declared the constitutional *Page 88 
provision not self-executing, I feel it necessary to discuss this matter at some length. If the majority is right, the legislature could repeal section 11149, and thus legalize lotteries. Section 2 of Article XIX of our Constitution provides: "Legislative assembly shall have no power to authorize lotteries, or gift enterprises for any purpose, and shall pass laws to prohibit the sale of lottery or gift enterprise tickets in this state." If it is self-executing, it constitutes merely a declaration of broad public policy and is advisory, and if the legislature fails to act, no remedy is available to anyone. In other words, had the legislature failed to enact any provision concerning lotteries, then lotteries would be legal in this state despite the constitutional provision. No remedy would be available to anyone in that case, as mandamus will not lie to compel the legislature to enact any laws.
The general rule is that none of the provisions of the Constitution can be looked upon as merely advisory, and if the provision is capable of enforcement in any manner, it is to be regarded as self-executing. (1 Cooley, Constitutional Limitations, 8th Ed. 165.)
Our own court has spoken on this subject in State ex rel.Bennett v. State Board of Examiners, 40 Mont. 59,104 P. 1055, 1058. The court said, "The question in such cases [that is, whether or not a constitutional provision is self-executing] is always one of intention, and to determine the intent the general rule is that courts will consider the language used, the objects to be accomplished by the provision, and the surrounding circumstances, and, to determine these questions from which the intention is to be gathered, the court will resort to extrinsic matters when this is necessary."
The majority misconstrues the wording of the constitutional provision. If the language of the constitutional provision were as the opinion of the court construes it to be, that is, if it read "The legislature shall pass laws to prohibit lotteries and gift enterprises," there might be some merit to the view that the provision is not self-executing, although courts generally *Page 89 
hold otherwise. Affirmative action of the legislature would be contemplated by such language but the constitutional convention did not use that language. Instead, the language in section 2 positively prohibits affirmative action on the part of the legislature. The section does go on to direct the legislature to take affirmative action in prohibiting the sale of lottery and gift enterprise tickets, but it expressly forbids any other legislative action.
Applying the test found in State ex rel. Bennett v. StateBoard of Examiners, supra, it is clear that the intention of the constitutional convention was to prohibit lotteries and gift enterprises, or rather to maintain the status quo, and the object to be accomplished by the provision was to do just that. Any other view makes the provision meaningless. The provision seeks to forbid lotteries by declaring the legislature shall not authorize them, and if an act purporting to do so were passed, would this court hesitate in applying the constitutional provision? But it here says the same result, i.e., authorized lotteries may be reached by inaction. To me this does not make sense. If the prohibition means anything, it means the result may not be accomplished in any way.
I think a correct test is announced by the majority in its adoption of what is said in 16 C.J.S., Constitutional Law, section 48, p. 98, but section 49 of 16 C.J.S. p. 101, shows the application of the general principles as announced by the majority to the specific constitutional provisions, such as we have here. Because it sums up so well the rule, I set it out here:
"Sec. 49. Prohibitions and Restrictions. A constitutional provision that is prohibitory and restrictive is self-executing unless it appears from the language used and the circumstances surrounding the adoption of the provision that legislation is contemplated in order that it may take effect.
"In determining when a constitutional provision is self-executing, there is a distinction between a declarative limitation of legislative power on a given subject, within which legislation *Page 90 
may or should be enacted, and positive constitutional inhibition which no legislative act can relieve or modify. As stated in Corpus Juris, it is a settled rule of constitutional construction that prohibitive and restrictive provisions are self-executing and may be enforced by the courts independently of any legislative action, unless it clearly appears from a construction of the language of the entire provision and the circumstances of its adoption that the enactment of legislation is contemplated as requisite to put it into effect. The scope and purpose of such provisions may not be restricted by adverse legislation; and all statutes then existing, or which may thereafter be passed inconsistent with them, are rendered null and void, in the absence of a savings clause in the constitution. Legislation, however, may be desirable and valuable for the purpose of enforcing the constitutional provisions, as, for example, by providing a penalty for their violation, and statutes passed for this purpose are valid.
"If a provision supplies the rule for enforcement and fixes a penalty for violation, it is not only self-executing, but also prohibitive; but a provision may be both prohibitive and mandatory and yet not self-executing.
"The absence of a penalty is one of the circumstances to be considered in determining whether a constitutional prohibition is intended to be self-executing, and it is a circumstance tending to support the view that the prohibition is not self-executing; but it is not sufficient of itself to postpone the operation of a provision which it appears from all the circumstances was intended to be self-operative.
"Fraud and gaming. Provisions designed to protect the public against fraud have been regarded as self-executing. While a provision that the legislature shall pass laws to prohibit the sale of lottery tickets has been regarded as a prohibition of lotteries and as self-executing, according to some cases a provision that the legislature shall pass laws to suppress gambling, or that gambling shall not be authorized or allowed within the state and the legislature shall pass laws to prevent offenses *Page 91 
against the provisions of this section, is not self-executing [citing Beach v. Queens County Jockey Club, 164 Misc. 363,298 N.Y. Supp. 777; and State v. Mustachia, 152 La. 821,94 So. 408], and, while the legislature may not, in view of such a provision, license gambling, yet until it penalizes any given act, there is no law under which its commission may be punished."
A discussion of the two cases of Beach v. Queens CountyJockey Club, supra, and State v. Mustachia, supra, appears later herein.
Applying that test to this provision of the Constitution of the state of Montana, the prohibition of lotteries and gift enterprises can be given effect without any additional legislation by way of injunction as is sought here. It seems to be clear also that so far as the prohibition of lotteries and gift enterprises is concerned, it is not to be questioned that the language of section 2 of Article XIX shows a "manifest intention that they should go into immediate effect."
As Cooley states the rule in Volume 1, at page 167, "A constitutional provision may be said to be self-executing if it supplies a sufficient rule by which a right given may be enjoyed and protected, or the duty imposed may be enforced, and it is not self-executing if it merely indicates principles without laying down rules by which those principles may be given the force of law." That portion being cited and quoted with approval inState v. State Board of Examiners, supra.
Hyatt v. Allen, 54 Cal. 353, approved a holding in a case concerning section 1 of Article 13 of the California Constitution which provides that, "All property in the State * * * not exempt under the laws of the United States, shall be taxed in proportion to its value, to be ascertained as provided by law, * * *" that the provision was not self-executing. That holding is right without question, but it has no application here. The California provision clearly requires legislative action. Without legislative action no method of computing the tax would exist. By no stretch of the imagination could the general language *Page 92 
found in People v. Settles, 29 Cal. App. Supp. 2d 781, 17 P.2d 274, relied on by the majority, be construed to support the proposition that their constitutional provision, similar to ours, is not self-executing. Neither is State v. Mustachia,152 La. 821, 822, 94 So. 408, authority for the majority view. The Louisiana constitutional provision providing, "Gambling is a vice and the Legislature shall pass laws to suppress it" (Article 19, section 8.) That provision speaks in the future and indicates a plain intention on the part of the framers of the Constitution to state, first, the general principle that gambling is a vice, and, second, to command the legislature to take affirmative action in the future to define and suppress gambling. Our constitutional provision, on the contrary, shows clearly the convention considered that lotteries and gift enterprises were already prohibited and forbade the legislature from changing their status by the enactment of legislation permitting lotteries or gift enterprises.
The quotation from the decision in Beach v. Queens CountyJockey Club, 164 Misc. 363, 298 N.Y. Supp. 777, 782, is misleading. That case instead of supporting the majority view is exactly contrary to it. The portion quoted by the majority is as follows: "The provisions of the Constitution respecting gambling are not self-executing. Enforcing acts by the legislature are necessary." The opinion fails to give the balance of the paragraph which reads, "An examination of such acts indicates a legislative intent that gambling at race tracks should not be considered in the same class as other forms of gambling. It maybe said that such gambling is unlawful but not punishable as acrime." Were this a criminal action we too would be forced to hold that in the absence of the statute the proceedings must fail. And that was the sum and substance of what the New York court said in the paragraph last quoted. But this is an action to enjoin and the clear inference from the New York case is that since the gambling is unlawful under the Constitution, injunction would lie. In all this long discussion of the majority not a single case is cited holding a constitutional provision like ours not self-executing. *Page 93 
There are a great number of decisions holding that constitutional provisions directed to the legislature are self-executing but I will restrict myself to those that deal only with cases where the language of the Constitution in question is substantially the same as that found in ours. Many constitutional provisions are not self-executing but that does not make all constitutional provisions not self-executing. The Constitution of the State of Washington, Article 2, section 24, provides "The legislature shall never authorize any lottery * * *." In theCity of Seattle v. Chin Let, 19 Wash. 38, 52 P. 324, the court said, "The language of the constitution is mandatory, and the provision is self-executing." There the legislature sought to exempt lotteries held for charitable purposes and the court held that it could not do so. While not dealing with lotteries the decision in White v. White, 230 Ala. 641, 162 So. 368, is squarely in point on the question of whether or not the constitutional provisions, such as we have here are self-executing. Article 4, section 35 of the Constitution of 1875 of the State of Alabama declares that "No act of the general assembly shall authorize the investment of any trust fund by executors * * * in the bonds or stock of any private corporation." The court held the constitutional provision self-executing.
Article 11, section 5, of the Constitution of the State of Tennessee provides, "The Legislature shall have no power to authorize lotteries for any purpose, and shall pass laws to prohibit the sale of lottery tickets in this State." In Bass v.Mayor of Nashville, 19 Tenn. 421, Meigs 421, 33 Am. Dec. 154, the provision was held to be self-executing. (See City of Wink
v. Griffith Amusement Co., 129 Tex. 40, 100 S.W.2d 695;Silberman v. Skouras Theatres Corp., 169 A. 170, 11 N.J. Misc. 907; Dombrowski v. State, 111 N.J.L. 546, 168 A. 722;State v. Woodward, 89 Ind. 110, 46 Am. Rep. 160.
It seems to me that our provision is analogous to the Fifteenth Amendment to the Federal Constitution which provides that "the right of citizens of the United States to vote shall not be denied or abridged by the United States or by any State on *Page 94 
account of race, color, or previous condition of servitude. * * * Congress shall have power to enforce this article by appropriate legislation." Here we have, in the first part of the provision, a prohibition as is found in our constitutional provision, followed by an express direction to the Congress to enforce the article by appropriate legislation. The United States Supreme Court inUnited States v. Reese, 92 U.S. 214, 23 L. Ed. 563, has held the first portion of the amendment to be self-executing. (See, also, Shipp v. Rodes, 196 Ky. 523, 245 S.W. 157.)
As much reason can be found to argue that section 11 of Article III of our Constitution prohibiting the passage of laws impairing the obligation of contracts, or that the Fourteenth Amendment of the Federal Constitution are not prohibition as to so argue as to section 2, Article XIX.
In conclusion, it seems to me that the scheme in question is plainly a lottery under section 11149, Revised Codes and under section 2 of Article XIX of our Constitution; that section 2 of Article XIX contrary to the view of the majority is self-executing; that to hold as the majority has as to this latter point is to destroy by piecemeal our Constitution without even any justification of public need, changed conditions or to relieve injustice but instead to permit the legislature to authorize by repeal of section 11149 and other sections, lotteries and every other scheme such as the one here in question which are basically lotteries or gift enterprises.